Citation Nr: 0729108	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefit sought on 
appeal.  It is noted that service connection is also in 
effect for diabetic neuropathy of the right and left lower 
extremities, each separately rated at 10 percent, coronary 
artery disease, rated at 10 percent, hypertension, rated as 
non-compensable, and erectile dysfunction, rated as non-
compensable.  The ratings assigned to these disabilities are 
not before the Board at this time.  


FINDING OF FACT

The veteran's diabetes mellitus requires a restricted diet 
and insulin, but not a regulation of activities; the veteran 
has not been advised by a physician to avoid  strenuous 
occupational and recreational activities because of his 
diabetes. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.119, Diagnostic Code (DC) 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating
 
Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).
 
The veteran's 20 percent evaluation for diabetes has been 
assigned pursuant to DC 7913.  A 20 percent evaluation is 
warranted for diabetes requiring insulin and restricted diet; 
or oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, and a regulation of activities.  A 60 
percent evaluation requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum rating of 100 percent is 
warranted when the disability requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three  
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.

The Board finds that an evaluation in excess of 20 percent 
for diabetes mellitus is not warranted.  The medical evidence 
before the Board includes records of VA outpatient treatment 
and the report of two VA examinations, dated January 2003 and 
November 2004.  The veteran's treatment records reflect that 
the veteran's diabetes requires insulin and a restricted 
diet, but the evidence fails to show that his diabetes 
requires regulation of activities.  Regulation of activities 
means "avoidance of strenuous occupational and recreational 
activities."  In fact, during the January 2003 VA 
examination, the veteran denied any specific restriction to 
his activities.  During the November 2004 VA examination, the 
veteran noted that his diabetes restricts his activities in 
that he must eat mostly at home and stay close to his supply 
of insulin.  The examiner commented that the veteran was able 
to function in his job as a probation officer.  

The January 2003 VA examination noted hypoglycemic reactions 
approximately once per month but noted that the veteran has 
not been hospitalized for ketoacidosis or hypoglycemia.  The 
veteran was noted as following the American Diabetes 
Association diet, and there was no recent weight change.  The 
veteran stated that he sees his diabetic care provider every 
three months.

The November 2004 VA examination noted no ketoacidosis.  The 
last hypoglycemic reaction was three weeks prior to the exam, 
and prior to that reaction, the last one was approximately 
two years ago.  There were no hospitalizations for 
ketoacidosis or hypoglycemic reactions.  The veteran did not 
have any anorexia or weight loss.  The examiner noted that 
the veteran was insulin dependent and that his diabetes was 
under poor control.     

The regulation of activities is the primary characteristic 
distinguishing the higher evaluation in this case, and absent 
a finding that the veteran's diabetes requires a regulation 
of activities, a higher evaluation is not warranted.  
Therefore, an evaluation in excess of 20 percent is not 
warranted.  38 C.F.R. § 4.119, DC 7913.  



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Dec. 2002, Mar. 2005).  Although the initial 
AOJ decision was made prior to the veteran having been fully 
informed of the VCAA, full compliance was accomplished prior 
to the final adjudication by the RO.  See Medrano v. 
Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 2007).  As 
such, VA fulfilled its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the appealed January 2003 rating decision clearly 
indicates that the veteran had been assigned a specific 
disability evaluation for his service connected disorder and 
prior rating decisions indicate that effective dates for the 
evaluation had also been established.  Therefore, the Board 
finds no lapse in compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also afforded multiple VA examinations.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim.  For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.


ORDER

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


